Case 1:19-cv-01940-TWP-DML Document 68-8 Filed 02/20/20 Page 1 of 3 PageID #: 424




      Exhibit D to Declaration of Susanne A. Johnson
     Case 1:19-cv-01940-TWP-DML Document 68-8 Filed 02/20/20 Page 2 of 3 PageID #: 425


Johnson, Susanne A.

From:                     Jonathan Misny <misny@mmmb.com>
Sent:                     Thursday, February 13, 2020 3:03 PM
To:                       Johnson, Susanne A.
Cc:                       Anthony Paronich; Brian Murphy; Hoffman, Erin L.; Brennaman, Nate; Dunn, Amy Grewal; Magnuson,
                          Peter C.; Bill Gameros; Wade Carvell; LuCretia Milam
Subject:                  Re: Perrong/TCPA: Verizon Wireless Subpoena and Motion to Quash


Susanne:

We have no intention of withdrawing the motion to quash. As we explained in the motion to quash, relevance is
included in the undue burden analysis and the scope of allowable third party discovery under a subpoena is only as
broad as is allowed under Rule 26.

Thank you,

On Tue, Feb 11, 2020 at 3:25 PM Johnson, Susanne A. <susanne.johnson@faegredrinker.com> wrote:

 Counsel,




 Attached please find a Faegre Drinker correspondence concerning the Verizon Wireless Subpoena and Motion to
 Quash.



 Best,



 Susanne



 Susanne A. Johnson
 Associate
 susanne.johnson@faegredrinker.com
 Connect: vCard

 +1 317 237 1465 direct

 Faegre Drinker Biddle & Reath LLP
 300 N. Meridian Street, Suite 2500
 Indianapolis, Indiana 46204, USA

 Welcome to Faegre Drinker Biddle & Reath LLP (Faegre Drinker) - a new firm comprising the former Faegre Baker
 Daniels and Drinker Biddle & Reath. Our email addresses have changed with mine noted in the signature block. All phone
 and fax numbers remain the same. As a top 50 firm that draws on shared values and cultures, our new firm is designed
 for clients.

 This message and any attachments are for the sole use of the intended recipient(s) and may contain confidential and/or privileged
                                                                  1
    Case 1:19-cv-01940-TWP-DML Document 68-8 Filed 02/20/20 Page 3 of 3 PageID #: 426
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact
the sender by reply email and destroy all copies of the original message and any attachments.




--
Jonathan Misny
Murray Murphy Moul + Basil, LLP
1114 Dublin Road
Columbus, OH 43215
Telephone: 614.488.0400
Direct Dial: 614.610.9657
Facsimile: 614.488.0401
E-mail: misny@mmmb.com




                                                                    2
